Citation Nr: 0813653	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for moderately advanced 
chronic pulmonary tuberculosis, arrested on March 11, 1955, 
currently rated 30 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from June 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In December 2006, the Board remanded this case for further 
development.  

Unfortunately, the case must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board's December 2006 remand noted that, as much as it 
regretted further delay in the adjudication of this claim, 
further development was needed before a decision could be 
issued on its merits.  Further development would ensure that 
the veteran's due process rights are met, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2007).  

One of the bases for the remand was for the AMC to clarify 
what diagnostic criteria were used in denying the veteran's 
claim for an increased rating.  A supplemental statement of 
the case (SSOC) in March 2007 provided the requested 
clarification.  

In addition, the remand noted that the General Rating Formula 
for restrictive lung disease (Diagnostic Codes 6840 through 
6845) require readings for forced expiratory volume in one 
second (FEV-1), the ratio of FEV-1 to forced vital capacity 
(FVC) (FEV-1/FVC), diffusion capacity of carbon monoxide, 
single breath (DLCO (sb)) and maximum oxygen consumption in 
ml/kg/min (with cardiorespiratory limit).  The veteran last 
underwent a VA compensation and pension (C&P) examination in 
June 2005, at which time pulmonary function tests (PFTs) were 
performed.  Although pre- and post-bronchodilator testing was 
conducted with actual measurements for FEV-1, FEV-1/FVC, and 
DLCO, no predicted or percent predicted values were included.  
Further, the PFT report that was included with the November 
2004 VA compensation examination report does not contain 
values for percent predicted post-bronchodilator - values 
which are required in rating the disability under the General 
Rating Formula, pursuant to 38 C.F.R. § 4.96(d).  The Board's 
remand directed that the file be returned to an examiner to 
furnish the missing data and also to schedule the veteran for 
another examination.  

The March 2007 SSOC indicated that an examination was 
scheduled in January 2007, pursuant to the Board's remand 
instructions, but that the veteran had cancelled the 
examination.  The SSOC stated that, in the absence of any 
supplemental medical evidence for review, the prior 
determination was confirmed.  Further, the SSOC provided the 
veteran with the full text of 38 C.F.R. § 4.96(d) that had 
been added in September 2006, and considered those provisions 
in readjudicating the claim, as addressed in the Board's 
remand.  Significantly, however, the SSOC did not state why 
it was not possible to have an examiner review the November 
2004 and June 2005 examination reports to provide the missing 
PFT data, despite the veteran's cancellation of the 
examination; another SSOC in February 2008 also did not 
clarify this defect.  

The Board observes that the AMC was informed that the veteran 
had cancelled the scheduled January 2007 examination, 
advising the VA Medical Center that he was not physically 
able to go, and stating that he withdrew the claim.  The AMC 
then contacted the veteran via telephone in April 2007 to 
confirm that he wanted to withdraw his claim on appeal.  The 
veteran indicated that he would be 83 years old that year and 
was unable to travel to the hospital for the exam.  He was 
reportedly very upset that it had taken four years for a 
decision to be made in his case.  The veteran stated that he 
was tired of "going back and forth, back and forth to do the 
same thing at the hospital" and just wanted VA to make a 
decision.  The Board cannot construe the veteran's April 2007 
statements as indicating his intent to withdraw his appeal.  

The Board finds that the veteran has shown good cause for 
cancelling the examination scheduled in January 2007.  See 
38 C.F.R. § 3.655(a) (2007).  However, because he has 
indicated that he cannot attend another examination, no 
further examination need be scheduled at this time.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims (Court) has held that "where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
December 2006 remand was not completed by the AMC, the 
veteran's appeal is not yet ready for final appellate 
consideration.  

Accordingly, the case must yet again be REMANDED for the 
following actions:

1.  Have the pulmonary function test 
results reported in the report of the 
June 14, 2005, VA examination and in the 
report of the November 10, 2004, VA 
examination evaluated by a medical 
professional and, if possible, reported 
to include actual, predicted, and percent 
predicted results for all required 
readings.  If this is not possible, the 
reason(s) why the test results cannot be 
reported completely should be documented.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
an SSOC and should be given an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


